773 N.W.2d 726 (2009)
MICHIGAN DEFERRED PRESENTMENT SERVICES ASSOCIATION, INC., Plaintiff-Appellee,
Ken ROSS, in his Official Capacity, Defendant-Appellant.
Docket No. 139513. COA No. 292685.
Supreme Court of Michigan.
October 28, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the August 10, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.